Exhibit 10.2
ADVISORY AGREEMENT
BETWEEN
DR. PEGGY G. MILLER AND
A. SCHULMAN, INC.
This Advisory Agreement dated November 7, 2008, (the “Agreement”) sets forth the
agreement by and between Dr. Peggy G. Miller (“Dr. Miller”) and A. Schulman,
Inc. (“Company”) in connection with Dr. Miller’s continuing relationship with
the Company upon the expiration of her term as a director at the 2008 Annual
Meeting of Stockholders (the “2008 Annual Meeting”).
1. DR. MILLER’S UNDERTAKINGS AND OBLIGATIONS
In exchange for the undertakings and obligations of the Company set forth in
Section 2 (and subject to the mutual understandings listed in Section 3),
Dr. Miller agrees that:

  •   Beginning on January 1, 2009 and continuing through December 31, 2009, she
will provide advice to the Company and the Chair of the Nominating and Corporate
Governance Committee concerning matters of governance generally, and more
specifically the design and implementation of a plan to provide oversight by the
Nominating and Corporate Governance Committee of the Company’s management
relating to operational, financial and strategic risks affecting its business
(“Governance Advice”).     •   Dr. Miller will be generally available to consult
with executive management of the Company with regard to such Governance Advice
up to a maximum of 16 hours per month.     •   On November 7, 2008, Dr. Miller
will decline her nomination to stand for election as a Director of the Company.
    •   Dr. Miller covenants and agrees that she will not reveal, divulge or
make known to any person, firm or company, any Confidential Information without
the prior express written consent of the Company. “Confidential Information”
shall mean financial information, strategies and techniques, trade secrets,
contract terms with vendors and suppliers, supplier lists and data, and such
other confidential, proprietary, or sensitive information concerning or relating
to (a) the Company or any of its affiliates, or (b) any third party that has
disclosed or provided any of the same to the Company or its affiliates on a
confidential basis. Confidential Information shall not include (1) any
information which is now or becomes generally available to the public other than
as a result of a wrongful disclosure by Dr. Miller, (2) any information
disclosed by Dr. Miller which she reasonably and in good faith believes is
required for the performance of his duties under this Agreement, (3) any
information which is lawfully received by Dr. Miller from a third party having
no obligations of confidentiality to the Company or its affiliates, or (4) any
information compelled to be disclosed by applicable law; provided that
Dr. Miller, to the extent not prohibited from so doing by applicable law, will
give the Company prior written notice of the information to be so disclosed
pursuant to clause (4) of this sentence as far in advance of its disclosure as
may be practical, will disclose no more information than is

1



--------------------------------------------------------------------------------



 



      required and will cooperate with any attempts by the Company to obtain a
protection order or similar treatment.

2. THE COMPANY’S UNDERTAKINGS AND OBLIGATIONS
In exchange for the undertakings and obligations of Dr. Miller set forth in
Section 1, the Company agrees that:

  •   It will compensate Dr. Miller for the services provided hereunder in the
amount of $85,000, payable in four equal installments on the first business day
of each calendar quarter in 2009.     •   Dr. Miller will be granted an award of
2,500 shares of restricted stock on or about January 1, 2009.     •   Except as
otherwise provided by this Agreement, nonqualified stock options, restricted
stock and restricted stock units previously granted to Dr. Miller will remain
subject to and will be treated in accordance with the terms and conditions of
the respective stock plans and award agreements pursuant to which they were
granted.     •   Dr. Miller’s fully vested nonqualified stock options will not
be adversely affected by this Agreement or her retirement from the Board of
Directors and will remain exercisable at the existing exercise prices until the
respective expiration dates set forth in each of the stock option award
agreements. Dr. Miller shall remain solely responsible for any taxes due upon
exercise of such stock options.     •   The waiver of all remaining vesting
periods relating to the shares of restricted stock or restricted stock units
previously issued to Dr. Miller has been duly authorized, so that all forfeiture
provisions shall lapse upon Dr. Miller’s retirement from the Board of Directors,
provided Dr. Miller shall remain solely responsible for any taxes due upon the
lapse of such restrictions and vesting of such shares. The parties hereby agree
and acknowledge that the foregoing vesting provision shall be an amendment to
the restricted stock award agreements of Dr. Miller granted under the A.
Schulman, Inc. 2002 Equity Incentive Plan and the restricted stock award
agreements and restricted stock unit award agreement of Dr. Miller granted under
the A. Schulman, Inc. 2006 Incentive Plan. Any restricted stock units that
become vested pursuant to this paragraph shall be settled no later than 60 days
following Dr. Miller’s “separation from service” within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), with
the Company and all persons with whom the Company is considered a single
employer under Sections 414(b) and (c) of the Code. The parties hereby agree and
acknowledge that the foregoing settlement provision shall be an amendment to the
restricted stock unit award agreement of Dr. Miller granted under the A.
Schulman, Inc. 2006 Incentive Plan.     •   Consultations with Dr. Miller will
be scheduled in a manner reasonably convenient to Dr. Miller and consistent with
the nature of the consultation and the Company will reimburse Dr. Miller for any
reasonable expenses incurred during the course of those consultations in
accordance with the Company’s regular expense reimbursement policies. Any
requested services which go beyond the Governance Advice

2



--------------------------------------------------------------------------------



 



      contemplated by this Agreement will be subject to entering into a mutually
acceptable separate agreement.     •   Both before and after the date of this
Advisory Agreement and in addition to any obligations imposed by law upon any
successor to the Company, the Company will require any successor (whether direct
or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to agree in
writing to assume the undertakings and obligations of this Agreement and to
perform in the same manner and to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain this agreement from a Company successor before the effectiveness of
any succession will be a breach of this Advisory Agreement and will entitle
Dr. Miller to receive immediately any compensation remaining from the Company or
its successor in the amount described in Section 2, but Dr. Miller shall have no
further obligation to provide the Governance Advice. However, all other
undertakings and obligations of the parties hereto shall remain in full force
and effect, including but not limited, to the gross-up obligation and
indemnification provisions. Except as provided in this section, this Advisory
Agreement is not assignable by either Party without the written consent of the
other Party.     •   The Company will continue to indemnify Dr. Miller pursuant
to the terms of the Indemnification Agreement, dated October 17, 2006, by and
between the Company and Dr. Miller, and to the full extent permitted by law,
pursuant to the Company’s Certificate of Incorporation and By-Laws, and during
the term hereof will cause Dr. Miller to be named under and covered by a
directors’ and officers’ liability insurance policy at least to the same extent
as other persons then serving as directors or executive officers of the Company.

3. DR. MILLER’S AND THE COMPANY’S MUTUAL UNDERSTANDINGS AND AGREEMENTS
Dr. Miller and the Company also agree and understand that:

  •   The Company and Dr. Miller will mutually agree upon any press release or
any other public announcement or statement with respect to the transactions
contemplated by this Agreement specifically or in any manner relating to the
Company and Dr. Miller’s longstanding service as a director. Neither the Company
nor Dr. Miller shall issue any such press release, other public announcement or
other public statements prior to such consultation and mutual agreement, except
as, in the reasonable judgment of the relevant party, may be required by
applicable law, court process or by obligations pursuant to any listing
agreement with any national securities exchange.     •   It is intended that
this Agreement comply with Section 409A of the Code and the Treasury Regulations
promulgated thereunder, and this Agreement will be interpreted, administered and
operated accordingly. Nothing herein shall be construed as an entitlement to or
guarantee of any particular tax treatment to Dr. Miller. Neither the Company nor
the Board of Directors of the Company shall have any liability with respect to
any failure to comply with the requirements of Section

3



--------------------------------------------------------------------------------



 



      409A of the Code and the Treasury Regulations promulgated thereunder.
Furthermore, the Company may accelerate the time or schedule of a payment to
Dr. Miller at any time this Agreement fails to meet the requirements of
Section 409A. Such payment may not exceed the amount required to be included in
income as a result of the failure to comply with the requirements of
Section 409A of the Code and the Treasury Regulations promulgated thereunder.  
  •   Any disagreements about the effect of this Agreement will be resolved
through binding arbitration to be held in Akron, Ohio subject to the rules of
the American Arbitration Association and will be interpreted according to Ohio
law.

4



--------------------------------------------------------------------------------



 



                  A. SCHULMAN, INC.       DR. PEGGY G. MILLER    
 
               
By:
Its:
  /s/ Joseph M. Gingo
 
President and Chief Executive Officer       /s/ Dr. Peggy G. Miller
 
   
 
                Date: November 7, 2008       Date: November 7, 2008    

5